EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment after final dated 10/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 was filed after the mailing date of the Final Rejection on 8/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter / Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further consideration and after an interview conducted with the applicant, the prior art does not fairly teach/disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the valve device with housing-side fixing part that has a housing-side fastening hole forming in it and defines a housing gap between the housing-side fixing part and an outer wall of the housing main body and the housing gap also being formed between the housing-side fixing part and the pipe mounting surface.  The claimed gap is seen to be implicitly defined as being between the housing-side fixing part and the outer wall of the housing main body in a lateral direction and the housing-side fixing part and the pipe mounting surface in the longitudinal direction (i.e. perpendicular to the pipe mounting surface).  This is 
The previously applied closest prior art to Shen et al. (U.S. 2018/0149073) while having a gap formed between the ears and rest of the main body (laterally), does not disclose the gap also being defined between the housing-side fixing part and the pipe mounting surface (i.e. there is no portion of the housing-side fixing part that is longitudinally behind the gap such that the gap is between the pipe mounting surface and the housing-side fixing part).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753